Citation Nr: 9919855	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  99-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than July 25, 1997, 
for the grant of service connection and award of compensation 
for IgG multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had mostly continuous active military service 
from September 1960 to his retirement in October 1983.

This appeal arises from a rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  On June 9, 1994, the VA amended 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) to establish presumptive service connection for 
multiple myeloma based on exposure to herbicide agents. 

2.  The veteran's claim for service connection for multiple 
myeloma, based on exposure to Agent Orange, was received July 
25, 1997.

3.  Private medical records, submitted after the July 1997 
claim, show that the veteran's cancer was diagnosed in 
January 1996.  There is no competent evidence that the cancer 
was present prior to 1995. 


CONCLUSION OF LAW

An effective date earlier than July 25, 1997, for the grant 
of service connection and award of compensation for IgG 
multiple myeloma, is not warranted.  38 U.S.C.A. §§ 5101(a), 
5107, 5110(a)(g), (West 1991); 38 C.F.R. §§ 3.114, 3.400 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services, as 
prescribed by section 5105 of this title) must be filed in 
order for the benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a) (West 1991).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, of compensation will be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 1991).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(1998).  

On June 9, 1994, the VA amended 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) to establish presumptive service connection for 
multiple myeloma based on exposure to herbicide agents. 59 
Fed. Reg. 29,723 (1994).  Thus, for service connection claims 
for multiple myeloma based on herbicide exposure, an 
effective date prior to the date of claim cannot be assigned 
under 38 C.F.R. § 3.114(a) unless the claimant met all 
eligibility criteria for the liberalized benefit on June 9, 
1994, the effective date of the regulatory amendment, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See VAOPGCPREC 26-97 (July 16, 1997).  

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114 are assigned as follows:

(1)  If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.



(3)  If a claim is reviewed at the 
request of the claimant more than one 
year after the effective date of the law 
or VA issue, benefits may be authorized 
for a period of one year prior to the 
date of receipt of such request. 

38 C.F.R. § 3.114(a).

The effective date based on presumptive service connection is 
the date entitlement arose, if the claim is received within 1 
year after separation from active duty; otherwise date of 
receipt of claim, or date entitlement arose, which ever is 
later.  38 C.F.R. § 3.400(b)(2)(ii) (1998).


Factual Background

The veteran's original claim for disability benefits was 
received in September 1983.  At that time he made no 
reference to multiple myeloma or exposure to herbicide 
agents.  VA examination in December 1983 found no cancer.  A 
rating action in January 1984 granted service connection for 
several disorders, and denied service connection for several 
other claimed disorders.  There was no appeal and that rating 
action became final.  

The veteran's claim for service connection for multiple 
myeloma, secondary to Agent Orange exposure, was received on 
July 25, 1997.  

Received in support of the veteran's claim for service 
connection for multiple myeloma were copies of private 
medical records.  The earliest dated private record received 
was a medical consultation dated January 6, 1996, which noted 
that in May 1995 the veteran developed left pleuritic chest 
pain, and was seen by a variety of private physicians who 
treated him conservatively.  Six weeks before the January 
1996 consultation, a chest X-ray was taken that showed a 
pleural based mass and 


destruction of the forth and fifth ribs.  The veteran was 
admitted for video thoracoscopy and biopsy.  A small cell 
tumor was found.  The veteran was hospitalized later in 
January 1996 and bone marrow aspirate and biopsy were 
consistent with a diagnosis of multiple myeloma.

A VA rating action in September 1997 granted service 
connection for IgG multiple myeloma and assigned a 100 
percent rating from July 25, 1997.  The veteran was informed 
of this determination later in September 1997, and that the 
effective date for payment of compensation was August 1, 
1997.

On October 6, 1996, the veteran disagreed with the effective 
date assigned to multiple myeloma, stating that he had been 
diagnosed in January 1996.  A rating action in October 1997 
considered the matter of an earlier effective date and 
confirmed July 25, 1997.  The veteran was so informed in a 
letter dated October 23, 1997, and in September 1998 he filed 
a notice of disagreement.  

In a statement dated in May 1998, the veteran argued that he 
had written documentation that he was diagnosed with multiple 
myeloma January 6, 1996, and that service connection should 
have been retroactive to the date of the diagnosis.  In his 
substantive appeal dated in October 1998 he again expressed 
the belief that the effective date should be the date of 
disability and not the date of application.  

The veteran and his spouse provided testimony at a Travel 
Board hearing in May 1999.  The date of the discovery of the 
cancer and the diagnosis were set forth.  The veteran told of 
his service in Vietnam, and being paralyzed from the waist 
down for 2 months due to the cancer, Transcript (T.) pp. 2, 
3, and 4.  The problems in filing a claim with the VA, 
following his release from rehabilitation in March 1996, were 
recounted, T. pp. 5, 6, and 7.  






Analysis

The veteran's original claim for disability benefits in 1983 
made no mention of Agent Orange or multiple myeloma, and, in 
fact, the initial diagnosis of multiple myeloma was not until 
early 1996.  

The veteran did not seek service connection for multiple 
myeloma due to Agent Orange exposure until his claim was 
received July 25, 1997, and it is not contended otherwise.  
Nevertheless he does argue that the effective date for 
service connection for multiple myeloma should be the date of 
the disability, and not the date of his application for 
service connection.  

In this instance the veteran's application was received in 
July 1997, and subsequent receipt of private medical 
documents showed a diagnosis of cancer in January 1996.  The 
January 1996 document notes a private chest X-ray study six 
weeks before, which showed a mass and bone destruction.  
Thus, it appears that radiographic findings of cancer related 
abnormalities were demonstrated in late 1995.  However, if a 
claim is filed more than one year after service, the 
effective date is the date of claim or the date entitlement 
arose, whichever is later.  In this case, the date of the 
claim, July 25, 1997, is the later date.  

The Board has also reviewed the claim under the rules for 
liberalizing legislation.  The effective date for the 
addition of multiple myeloma as a herbicide-related 
presumptive disease was June 9, 1994, which was before the 
veteran was even shown to have multiple myeloma and 
approximately three years before his claim was filed.  Thus, 
as he did not meet all of the eligibility requirements for 
service connection for multiple myeloma on June 9, 1994, the 
veteran is not eligible for retroactive benefits based on 
liberalizing legislation.  38 C.F.R. § 3.114.  Accordingly, a 
preponderance of the evidence is against the claim for an 
earlier effective date, and the correct effective date is the 
date of claim.  




ORDER

An earlier effective date for a grant of service connection 
and award of compensation benefits for IgG multiple myeloma 
is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

